Interim Decision 4E1303

MATTER OF NAPELLO
In VISA PETITION Proceedings
A-12363457
Decided by Board September 7, 1963
A. marriage by proxy In Mexico, following a divorce obtained in absentia in
Mexico to terminate a prior marriage, is not valid under the immigration laws
and will not sustain a visa petition to accord nonquota status on behalf of
the second spouse.

The petitioner filed a visa petition to obtain nonquota status for the
beneficiary as his spouse, and on May 11, 1962 the petition was approved by the District Director of the Service in New York City.
On November 23, 1962 the petitioner was informed of the intention
of the Service to revoke approval of the petition, and on February 1,
1963 an order of revocation was entered. The case is before us on the
petitioner's appeal from that decision.
The petitioner has established that he is a native-born citizen of the
United Statm He was first married to Amelia Casalone on September 24, 1960 at New York City, New York. On April 30, 1900 he
obtained a divorce from her in a Mexican court. The petitioner and
his first wife were not in Mexico at that time. On April 19, 1962 the
petitioner married the beneficiary at Washington, D.C. After the
Service informed the petitioner concerning the intention to revoke the
approval of the visa petition, the petitioner and the beneficiary were
married by proxy in Mexico on January 16, 1963. The sole issue to be
determined is whether the beneficiary is the spouse of the petitioner
as required by section 101(a) (27) (A) of the Immigration and
Nationality Act (8 U.S.C. 1101 (a) (27) (A) ).
We have carefully reviewed the entire record. On January 31,
1963 the petitioner wrote to the District Director of the Service enclosing a certificate concerning the Mexican marriage on January 16,
1969. This evidence was not before the District Director at the time

his decision of February 1, 1963 was rendered. However, we have
given consideration to that marriage and to the petitioner's letter
addressed to this Board on June 15, 1963 enclosing a photostatic
copy of the original Mexican marriage certificate of January 16, 1963.
370

Interim Decision #1303
The petitioner no longer relies on his marriage to the beneficiary
at Washington, D.C. on April 19, 1962 but instead on the proxy
marriage in Mexico on January 16, 1963. He has stated that the
marriage has been consummated. He contends that the validity of
his marriage is to be determined by the law of the place where it was
contracted; that his proxy marriage in Mexico is valid in. that country;
and that a marriage that is valid where contracted is valid everywhere

unless contrary to public policy.
The controlling decision concerning Mexican divorces is Matter
of P , 4 I. 80 N. Dec. 610, decided by the Acting Attorney General
on March 18, 1952. In that case, the Acting Attorney General had
stated that the rule to be applied was: "that the validity of a marriage
is governed by the law of the place of celebration." There, the parties
to a marriage mutually agreed that it should be terminated; and the
wife went to Mexico for the purpose of instituting divorce proceedings after which she returned to the United States. The Mexican
divorce was granted in 1947 and a few days thereafter the woman
remarried. In 1951, the man was married in Germany and subsequently filed a visa petition for his wife. He was in the armed
forces of the United States and his superior officers had advised him
that the Mexican divorce was legal. We ascertained that Mexican
divorce decrees had apparently been accepted as valid by German
authorities. Under the circumstances, we held that the validity of
that petitioner's marriage in Germany should be recognized.
The case of this petitioner presents an entirely different factual
situation. In Matter of P—, supra, the parties had mutually agreed
—

that the marriage should bo terminated, and we stated that we were

impressed with the evident good faith of the parties. In the case
before us, it is not clear that the first wife had any actual knowledge
concerning the institution of the Mexican divorce proceeding. As indicated in the District Director's order of February 1, 1963, it appears
that, by reason of the Mexican divorce, the petitioner's subsequent
marriage to the beneficiary at Washington, D.C., is not recognized as
valid in the District of Columbia. We believe it is obvious that Matter of
does not sanction such a, procedure as was resorted to in this
case, that is, the expedient of a proxy marriage in Mexico for the purpose of curing a marriage which was invalid under the laws of the
District of Columbia. Accordingly, we hold that the petitioner has
not established that the beneficiary is his lawful spouse within the
meaning of 8 U.S.C. 1101 (a) (27) (A). It follows that the action of
the District Director in revoking . approval of the visa petition was
correct, and the appeal will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
dismissed.
371

